446 F.2d 1400
Mrs. Cecil R. WILSON, Plaintiff-Appellant,v.MISSISSIPPI RIVER FUEL CORPORATION et al., Defendants-Appellees.No. 71-1493 Summary Calendar.**(1) Rule 18, 5 Cir., Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Sept. 2, 1971.

Foster C. Wilson, Beaumont, Tex., Edward K. Alexander, DeQuincy, La., for appellant.
George M. Wear, Shotwell, Brown & Sperry, Monroe, La., for appellees.
Appeal from the United States District Court, Western District of Louisiana, at Monroe; Benjamin C. Dawkins, Jr., Chief Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966